Citation Nr: 0330998	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  99-10 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for pelvic fracture 
residuals, currently evaluated as 20 percent disabling.

2.  Entitlement to increased ratings for postoperative 
residuals of a posterior urethral transaction:  in excess of 
20 percent prior to August 10, 1999, and in excess of  30 
percent since August 10. 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1966 to December 
1968.

This appeal to the Board of Veterans' Appeals' (Board) 
initially  arose from a November 1998 rating action that 
denied a rating in excess of 20 percent for pelvic fracture 
residuals, and granted an increased rating from 0 percent to 
20 percent for postoperative residuals of a posterior 
urethral transection.  A Notice of Disagreement with the 
assigned ratings was received in December 1998, and a 
Statement of the Case (SOC) was issued in May 1999.  A 
Substantive Appeal was received in June 1999.  

By rating action of April 2000, the RO increased the rating 
for the e veteran's postoperative residuals of a posterior 
urethral transection from 20 to 030 percent, effective 
August 10, 1999; the matter of higher evaluation prior to 
and since that date remain for the Board's consideration.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Supplemental SOCs (SSOCs) 
were issued in May 2000 and February 2002.  

In May 2002, the veteran testified during a hearing before 
the undersigned Board Member at the RO.  


REMAND

Initially, the Board notes that the RO last reviewed the 
issues on appeal in February 2002, at which time an SSOC was 
issued.  However, between February 2002 and the RO's January 
8, 2003 certification of the appeal to the Board, additional 
documentary evidence was associated with the claims file.  
The claims file does not reflect that the RO considered such 
evidence in adjudicating the veteran's claims an appeal.  
Hence, a remand of these matters is needed to cure this 
procedural defect.  See 38 C.F.R. §§ 19.31, 19.37 (2003). 

The Board also notes that, in November 2000, during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
claims currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will 
be obtained by whom.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice letter to 
the veteran should explain that he has a 1-year period for 
response.  See 38 U.S.C.A. § 5103; Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs (Secretary), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. September 22, 
2003).  After providing the required notice, the RO should 
attempt to obtain any pertinent, outstanding evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures 
prescribed in 38 C.F.R. § 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating 
the claims on appeal.  For the sake of efficiency, 
adjudication of the claim should include consideration of 
additional evidence added to the record after the RO 
certified the claims on appeal to the Board in January 2003.  
The SSOC that explains the basis for the RO's determinations 
must include citation to the pertinent legal authority 
implementing the VCAA-i.e., 38 C.F.R. §§  3.102 and 3.159 
(2003))..  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should furnish the veteran 
and his representative a letter 
providing notification of the VCAA and 
the duties to notify and assist imposed 
thereby, specifically as regards the 
claims currently on appeal.  The letter 
should include a summary of the evidence 
currently of record that is pertinent to 
the claims, and specific notice as to 
the type of evidence necessary to 
substantiate each claim.  

To ensure that the duty to notify the 
veteran what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if 
necessary, authorization to enable the 
VA to obtain any medical records 
pertaining to evaluation or treatment 
for the claimed disabilities that are 
not currently of record, and assurance 
that the RO will attempt to obtain the 
evidence if sufficient information 
and/or evidence is provided.  The RO's 
letter should also invite him to submit 
any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain that the 
veteran has a full one-year period for 
response.

2.  If  the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  If any records 
sought are not obtained, the RO should 
notify him and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. §  5103 (West 2002)and any 
other applicable legal precedent.    
   
5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent 
evidence (to include that added to the 
record before and since January 2003 
certification of the appeal, not 
previously considered by the RO) to the 
Board and legal authority.

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
38 C.F.R. §§ 3.102 and 3.159 (2003), and 
clear reasons and bases for its 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


